UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-6401


ABDUL MU’MIN, f/k/a Travis Jackson Marron,

                Plaintiff - Appellant,

          v.

K. L. SIMMONS; T. C. HOSTETTER, Hearings Officer; D. A.
KINCAID,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Glen E. Conrad, Chief
District Judge. (7:13-cv-00588-GEC)


Submitted:   July 23, 2014                   Decided:   July 31, 2014


Before GREGORY, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Abdul Mu’min, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Abdul     Mu’min      appeals      the     district     court’s    order

dismissing his civil rights complaint for failure to state a

claim.     We     have    reviewed     the       record   and   find    no   reversible

error.     Accordingly,         we    deny     Mu’min’s     motion     for   injunctive

relief and expedited treatment and affirm for the reasons stated

by the district court.            Mu’min v. Kincaid, No. 7:13-cv-00588-GEC

(W.D.    Va.    Feb.     19,   2014). *      We    dispense     with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                               AFFIRMED




     *
       Mu’min’s RLUIPA claim was not properly before the district
court.   He did not clearly assert a desire to raise a RLUIPA
claim until his motion to reconsider and at no time fairly
communicated his intention to the district court prior to its
ruling.    Because the district court dismissed Mu’min’s civil
action without prejudice, nothing prevents Mu’min from pursuing
a RLUIPA claim in a new action.



                                             2